Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1,3-4, 7-12 and 15 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first lens spaced apart for a predetermined first distance from a beam radiation surface of the beamforming antenna and configured to change the phase of the beam radiated from the beamforming antenna according to a second phase distribution; a second lens spaced apart for a predetermined second distance from a beam radiation surface of the first lens and configured to change the phase of the beam radiated from the first lens according to a third phase distribution; and a beamforming antenna case formed by a dielectric lens deployed between the beamforming antenna and the first lens and configured to surround the beam radiation surface of the first lens, wherein the change in phase according to the third phase distribution counters the change in phase according to the first phase distribution and the second phase distribution to radiate a beam having a substantially flat phase distribution.
Regarding independent claim 8, patentability exists, at least in part, with the claimed features of a first lens spaced apart for a predetermined first distance from a beam radiation surface of the beamforming antenna and configured to change the phase of the beam radiated from the beamforming antenna through combination of unit cells having different phase change levels according to a second phase distribution; and a second lens spaced apart for a predetermined second distance from a beam radiation surface of the first lens and configured to change the phase of the beam radiated from the first lens through combination of unit cells having different phase change levels according to a third phase distribution; and a beamforming antenna case formed by a dielectric lens deployed between the beamforming antenna and the first lens and configured to surround the beam radiation surface of the first lens, wherein the change in phase according to the third phase distribution counters the change in phase according to the first phase distribution and the second phase distribution to radiate a beam having a substantially flat phase distribution.
Claims 3-4, 7 depend from claim 1, claims 9-12, 15 depend from claim 8 and are included in the allowable subject matter.
Paschen et al. (US2007/0285327), Chen et al. (US Patent No. 3,835, 469), and Gagnon et al. (US 2011/0025432) are all cited as teaching some elements of the claimed invention including a beam forming antennas, a plurality of first and second lenses, a plurality of first and second phase distributions, as well as, a dielectric lens therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845